Citation Nr: 1610057	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

Although the RO did not address the issue of entitlement to service connection for a psychiatric disability as a claim to reopen, the Board notes, as explained further below, that the claim of entitlement to service connection for a nervous condition was previously denied in a March 1973 rating decision.  As such, the current claim of entitlement to service connection for a psychiatric disability will be addressed as a claim to reopen.

The issues of entitlement to service connection for a psychiatric disability to include PTSD on a de novo basis, entitlement to service connection for hypertension, and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1973 rating decision denied service connection for a nervous condition; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the March 1973 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the claim to reopen here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claim for service connection for a nervous condition was originally denied in a March 1973 rating decision.  The claim was denied on the basis that there was no evidence of a nervous condition.  The Veteran did not file a timely appeal with respect to the March 1973 rating decision, nor was new and material evidence received within one year of the March 1973 rating decision.  Therefore, the March 1973 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence received since the March 1973 rating decision includes private medical evidence showing a diagnosis of PTSD and depression.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects current diagnoses where there previously was no diagnosis. 

Therefore, the Board finds the newly submitted evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for a psychiatric disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened; the claim is granted to this extent.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a psychiatric disability because it is etiologically related to service.  A review of the private treatment records reflects that the Veteran is currently diagnosed with PTSD and major depression with psychosis.  Additionally, according to the substantive appeal, the Veteran served in Vietnam and that serves as a stressor.  However, the Board notes that the Veteran's DD-214 does not show any indication of combat service and the Veteran's service personnel records are not in the claims file.  As such, a remand is required in order to obtain the Veteran's service personnel records, as well as to contact the Veteran to request that he provide the basis (stressor) for his claim for PTSD.

Although the Veteran underwent a VA examination in March 2011, the examiner did not diagnose the Veteran with any psychiatric disability; as such, no medical opinion was provided.  Should the Veteran provide a detailed stressor statement which can be verified, or should it be determined that the Veteran had combat service, a VA opinion should be obtained regarding whether the Veteran's current diagnosis of major depression with psychosis and/or PTSD is related to the Veteran's service (as contained in private medical records).  

The Board notes that the statement of the case reflects that the Veteran's VA treatment records dating through May 8, 2014 were of record and considered.  A review of the record reflects that VA treatment records dating through May 2011 are in the claims file.  As such, the case must be remanded in order to obtain the VA treatment records dating from May 2011 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records dated from May 2011 to the present.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  Obtain the appellant's complete service personnel records and associate them with the claims file.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

3.  If the Veteran is not determined to have combat service, the RO must contact the Veteran and request that he provide a detailed stressor statement.  

4.  If the Veteran responds with a detailed stressor statement, the RO should undertake all appropriate development effort to corroborate the Veteran's alleged stressor.

5.  After completing directives #1-#4, and if, and only if, the Veteran is determined to have participated in combat or the Veteran's reported stressor is corroborated, return the claims file to the March 2011 VA examiner in order to obtain an addendum opinion regarding whether the Veteran's currently diagnosed major depression with psychosis and/or PTSD is etiologically related to service, including the Veteran's stressor.  

The examiner is instructed to ignore the lack of a psychiatric diagnosis found at the March 2011 VA examination and focus solely on the private diagnosis of major depression with psychosis and PTSD.

The examiner must provide a complete rationale for all opinions stated.

If the March 2011 VA examiner is unavailable, a new qualified examiner should provide the requested opinion.  If the new examiner feels that a new VA examination is necessary in order to provide the requested opinion, then such examination should be scheduled.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


